internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-112614-00 date date distributing controlled sub fsub fsub fsub fsub llc llc llc company a company b country country state x state y business a business b business c activity 1a activity 2a a estate of a b c d e f g h i j k plan a plan b plan c plan d year year year year year year year date date date date date date date date date date date date date date date investment banker a b c d e f g h i j k l m n o this letter responds to distributing’s date request for rulings on certain federal_income_tax consequences of a proposed and partially completed transaction the information submitted in that letter and in later correspondence is summarized below the rulings in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request verification of the facts representations and other data in this ruling letter may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a corporate group composed of various domestic and foreign_corporations distributing joins with its includible affiliates in filing a consolidated federal_income_tax return distributing engages in business a which consists of activity 1a and activity 2a business b and business c directly and through selected subsidiaries and other entities together activity 1a and activity 2a allow distributing to provide a to its customers distributing has class a voting common_stock distributing class a stock and class b voting common_stock distributing class b stock outstanding holders of distributing class a stock are entitled to elect b percent of distributing’s directors and holders of distributing class b stock are entitled to elect the rest pursuant to distributing’s certificate of incorporation adopted in year almost years ago each share of distributing class b stock is convertible by its holder into one share of distributing class a stock the decision to convert rests solely in each holder and under no circumstances can distributing require a holder to convert distributing has amended its certificate from time to time since its adoption but only to increase the number of authorized shares of distributing stock a was the chief_executive_officer and chairman of the board_of directors of distributing before his passing on date immediately before his passing a owned more than five percent of the distributing class b stock and an insignificant amount of distributing class a stock and stock of controlled a corporation described below a's distributing and controlled stock passed to his estate estate of a upon his death b a's widow is the executrix of the estate of a based on public securities filings the filings distributing believes that c and d are the only shareholders other than the estate of a that currently own five percent or more of a class of distributing stock such a shareholder referred to as a distributing five_percent_shareholder c and d are investment advisors that hold distributing stock on behalf of their clients the filings also indicate that e and f both of whom are investment advisors formerly were distributing five percent shareholders e was a distributing five_percent_shareholder during the two-year period preceding the expected date of the distribution defined below and depending on when the distribution is completed f may have been a distributing five_percent_shareholder during that two-year period although certain filings indicate that g was a distributing five_percent_shareholder distributing believes based upon recent filings and other information exchanges that g also an investment_advisor never was a distributing five_percent_shareholder before its recent termination h an employee_stock_ownership_plan was a distributing five_percent_shareholder the estate of a is the only distributing five_percent_shareholder of distributing class b stock on date distributing adopted a stock award plan under which it has issued and expects to continue issuing shares of restricted distributing class a stock to employees of distributing and its affiliates plan a as of date there were c shares of restricted distributing class a stock outstanding under plan a on date distributing adopted a stock award plan under which it has issued and expects to continue issuing nonqualified options to acquire distributing class a stock as compensation to employees and directors of distributing and its affiliates plan b as of date there were d vested and e unvested options outstanding under plan b on date distributing adopted a stock award plan under which it expects to issue additional nonqualified compensatory options to employees and directors of distributing and its affiliates plan c nonqualified compensatory options issued under plan b or plan c to employees and directors of distributing and its affiliates together with any other compensatory options issued to employees or directors of distributing and its affiliates under future plans that may be adopted by distributing the distributing compensatory options before the transaction defined below distributing wholly owned sub and fsub fsub wholly owned fsub and fsub wholly owned fsub distributing also owned all of llc and f percent of llc an unrelated party owned the remaining g percent of llc llc wholly owned fsub all entities described above are domestic except for fsub country fsub country fsub country1 and fsub country llc has not elected and will not elect under sec_301_7701-3 of the procedure and administrative regulations to be treated as an entity that is not disregarded as separate from its owner llc has not elected and will not elect under sec_301_7701-3 to be treated as a corporation before the distribution and in a transaction separate from a’s estate plan the estate of a may sell for cash distributing class a stock and controlled stock to unrelated parties the estate transfer and distributing class a stock with a value of h dollars to an irrevocable_life_insurance_trust established by a the life_insurance_trust and the sale to the life_insurance_trust the life_insurance_trust transfer the life_insurance_trust provides that b is entitled to receive discretionary distributions of income and principal from the trust during her lifetime in addition the life_insurance_trust appoints b to a committee of special fiduciaries that will control matters relating to the voting and disposition of any distributing stock and any stock in controlled distributed on distributing stock as part of the distribution held in the trust the life_insurance_trust provides b with the power to appoint by will the distributing stock and other_property held in the trust to any one or more of a’s descendants their spouses or charitable organizations after acquiring shares of distributing class a stock from the estate of a but before the distribution the life_insurance_trust may sell all or part of these shares to unrelated parties for cash the life_insurance_trust transaction the estate of a will hold i the distributing stock formerly held by a that is not part of the life_insurance_trust transfer or the estate transfer ii the stock in controlled formerly held by a that is not part of the estate transfer and iii the stock in controlled that is distributed on distributing stock described in i i ii and iii collectively the remaining stock under a's estate plan during the administration of the estate of a or at the time of its termination the estate of a will transfer the remaining stock to a_trust established by a the a_trust which in turn will transfer such stock to two marital trusts created under the a_trust the marital trusts the a_trust and marital trusts provide that b is entitled to receive distributions of income and discretionary amounts of principal from such trusts during her lifetime in addition the a_trust and marital trusts provide that b is to serve as a co-trustee of such trusts and as a member of a committee of special fiduciaries that will control matters relating to the voting and disposition of distributing stock and any controlled stock distributed on distributing stock in the distribution held in the a_trust or the marital trusts or both in addition the marital trusts provide b with the power to appoint by will the remaining stock and other_property held in the marital trusts to a's descendants or their spouses the transfers of remaining stock described in this paragraph are collectively referred to as the estate plan transfers before the distribution i j and k each a child of a each may sell shares of distributing class a stock representing less than one-half of one percent of the voting power and value of distributing collectively the inheritance transfers before the date on which distributing announced its intention to effectuate the transaction the announcement date c e f and h engaged in transactions involving the acquisition or disposition of distributing stock the c e f and h pre-announcement date transactions in addition e disposed of and may have acquired distributing stock in transactions after the announcement date but on or before date the e transactions and d acquired and disposed of distributing stock in transactions both before and after the announcement date but in each case on or before date the d transactions date is more than six months before the expected date of the distribution g may have acquired or disposed of distributing stock in transactions up to and including date the g transactions date is less than six months before the expected date of the distribution pursuant to stock repurchase programs distributing repurchased a relatively small percentage of the distributing class a stock in year year and year each a distributing stock repurchase and collectively the distributing stock repurchases all of the distributing stock repurchases occurred before both the date distributing first announced its intention to pursue strategic alternatives for business a and the announcement date distributing acquired substantially_all the assets of company a and company b in year more than six years ago in exchange for distributing class a stock collectively the company a and company b acquisitions pursuant to earnout arrangements distributing issued additional distributing class a stock to the former shareholders of company a and company b in year and year as of date holders of i shares of distributing class b stock have converted the shares into distributing class a stock collectively with any other conversion of distributing class b stock into distributing class a stock by any person other than the estate of a that may occur before or after the distribution the distributing class b stock conversions distributing is not aware of any current distributing five_percent_shareholder including now deceased a that participated in a distributing class b stock conversion furthermore to the best of distributing’s knowledge no person became a distributing five_percent_shareholder as a result of a distributing class b stock conversion distributing issued a relatively small number of nonqualified options to acquire distributing class a stock to two unrelated service providers together service provider in year and year the options were issued i in exchange for engineering services performed for business a and business b and ii on an arms-length basis some of the options issued to service provider may be canceled and converted into options to acquire controlled stock in connection with the distribution the nonqualified options to acquire distributing class a stock issued to service provider together with any such options that are canceled and converted into options to acquire controlled stock the service provider options financial information has been received indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business a requires substantial capital to meet certain growth objectives management of distributing is hesitant to provide business a with this capital because that could deprive business b and business c of the capital they require investment banker has advised distributing that business a could raise the required capital by means of a limited public offering of the stock of a newly formed corporation that would own and operate business a investment banker has further advised that a stock offering involving an announced intention to separate business a from business b and business c would permit business a to raise significantly more funds per share net of transaction costs than a stock offering not involving such an announcement proposed transaction to accomplish the above objectives distributing has proposed and partially completed the following transactions collectively the transaction i on date distributing formed controlled as a state x corporation with a single class of voting common_stock before the distribution described in step x below controlled will adopt a shareholder rights plan under which preferred_stock purchase rights will be issued with respect to outstanding controlled stock the controlled rights ii on date for valid business reasons h was terminated as part of the termination h distributed substantially_all its assets at the option of each participant a directly to the participant b to the participant’s individual_retirement_account or another qualified_retirement_plan in a direct_rollover pursuant to sec_401 or c to a defined_contribution_plan established by distributing under sec_401 in a direct plan-to-plan transfer that complied with the requirements of sec_414 h's termination and distribution of assets the h termination at no time before the h termination did h participate in the management of distributing iii on date controlled adopted a stock award plan to enable the issuance of nonqualified options to acquire controlled stock as compensation to employees and directors of controlled and its affiliates plan d nonqualified compensatory options issued under plan d to employees and directors of controlled and its affiliates together with any other compensatory options issued to employees or directors of controlled and its affiliates under future plans that may be adopted by controlled the controlled compensatory options before the distribution and subject_to shareholder approval controlled will amend plan d to increase the number of controlled shares that may be issued pursuant to options iv as of date distributing contributed substantially_all of its directly owned business a assets to newly formed llc a state x limited_liability_company in exchange for all of the interests in llc and the assumption by llc of liabilities associated with the contributed assets the llc contribution llc will be a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 v as of date distributing contributed its interests in llc llc and llc its sub stock and certain other business a assets collectively with the fsub stock described in step vii below the business a assets to controlled in exchange for additional controlled stock and the assumption by controlled of liabilities associated with the contributed assets the contribution described in this step together with the contribution of the fsub stock described in step vii below the controlled contribution vi on date distributing purchased the stock of fsub from fsub for j dollars vii on date distributing contributed its fsub stock to controlled viii on date and date controlled sold in the aggregate k percent of its voting common_stock in an initial_public_offering the stock offering more specifically a on date controlled sold l percent of its stock to certain underwriters in a firm commitment underwriting who resold this stock to the public on the same date and b on date controlled sold an additional m percent of its stock to certain underwriters pursuant to their exercise of over- allotment options and the underwriters resold such additional controlled stock to the public on the same date controlled's sale of controlled stock to and the purchase of controlled stock by the underwriters in a and b the underwriter transactions controlled has used and expects to continue using the proceeds of the stock offering to fund operations capital expenditures research_and_development other business needs and payments to distributing for transition services in addition controlled used part of the proceeds to fund the repayment of certain advances the payment of additional purchase_price in connection with a prior acquisition of certain business a assets by sub and payments to satisfy a liability owing from fsub to its former owner ix in connection with the stock offering controlled issued j controlled compensatory options to certain employees and directors x distributing will distribute its controlled stock pro_rata to its shareholders the distribution cash will be issued in lieu of fractional controlled shares xi adjustments will be made to the outstanding vested and unvested distributing compensatory options the vested distributing compensatory options and the unvested distributing compensatory options respectively as follows a vested distributing compensatory options and unvested distributing compensatory options held by holders who continue to be employed by distributing or its subsidiaries will be adjusted in a manner that preserves the value of such options immediately before the distribution b vested distributing compensatory options held by holders who become employees of controlled or its subsidiaries will be canceled unless exercised within days after the distribution and if so exercised such options will be adjusted in a manner that preserves the value of such options immediately before the distribution and c unvested distributing compensatory options held by holders who become employees of controlled or its subsidiaries will be terminated and controlled will grant unvested options to acquire stock of controlled to such holders the terms of which will preserve the value the holder had in the unvested distributing compensatory options immediately before the distribution items a b and c collectively the option adjustments xii adjustments will be made to the outstanding shares of restricted distributing class a stock the unvested distributing stock as follows a unvested distributing stock held by holders who continue to be employed by distributing or its subsidiaries will not be adjusted rather shares of restricted controlled stock the unvested controlled stock will be distributed with respect to such unvested distributing stock in connection with the distribution and the shares of unvested controlled stock so distributed will be subject_to the vesting and other restrictions applicable to the underlying unvested distributing stock and b unvested distributing stock held by holders who become employees of controlled or its subsidiaries will be forfeited and such holders will receive unvested controlled stock the terms of which will be set so as to preserve the value the holder of the unvested controlled stock had in the unvested distributing stock immediately before the distribution items a and b collectively the restricted_stock adjustments in connection with the transaction distributing and controlled have entered into a master separation agreement a general assignment and assumption_agreement a master transitional services agreement an employee matters agreement an initial_public_offering and distribution agreement a registration rights agreement and a tax sharing and indemnification agreement collectively the ancillary agreements representations the llc contribution the controlled contribution and the distribution the taxpayer has made the following representations regarding the llc contribution the controlled contribution and the distribution a no election has been made or will be made under sec_301_7701-3 that would cause llc to be classified as other than an entity disregarded as separate from its owner for federal tax purposes b the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equaled or exceeded the sum of the liabilities assumed within the meaning of sec_357 by controlled c the liabilities of distributing assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and were associated with the assets transferred d none of the business a assets transferred by distributing to controlled were subject_to investment_tax_credit_recapture e except to the extent that the receipt of unvested controlled stock by holders of unvested distributing stock with respect to such unvested distributing stock may constitute compensatory income for federal_income_tax purposes no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the sum of the total number of shares of unvested controlled stock to be distributed in respect of unvested distributing stock and the total number of shares of controlled stock issued in the stock offering will constitute less than percent of the controlled stock outstanding immediately after the distribution f the five years of financial information submitted on behalf of business a and business b represents in each case its present operations and with regard to each business there have been no substantial operational changes since the date of the last submitted financial statements g following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its own employees except for the sharing of certain employees for a limited time h the distribution is being carried out to enable controlled business a to raise significantly more funds per share net of transaction costs in the stock offering than if distributing did not effect the distribution after the stock offering the distribution is motivated in whole or substantial part by this corporate business_purpose and other business reasons i there is no plan or intention by any distributing five_percent_shareholder and management of distributing to its best knowledge is not aware of any plan or intention on the part of any remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction except for the estate plan transfers j there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 k there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business and except for the currently contemplated sale_or_other_disposition of assets that will not be relied upon to satisfy the active_trade_or_business_requirement and which are expected to constitute less than one percent of the total assets of distributing before the distribution l no debt will exist between distributing and controlled at the time of or after the distribution other than debt arising in connection with i indemnification obligations between distributing and controlled pursuant to the master separation agreement registration rights agreement and initial_public_offering and distribution agreement ii reimbursement obligations of controlled to distributing pursuant to the employee matters agreement and general assignment and assumption_agreement iii pay-ments between distributing and controlled for transitional services pursuant to the master transitional services agreement iv indemnification obligations reimburse-ment obligations and tax allocation payments between distributing and controlled pursuant to the tax sharing and indemnification agreement v post-controlled contribution sales between distributing and its subsidiaries and controlled and its subsidiaries and vi trade payables and receivables between distributing and controlled pursuant to ordinary course of business transactions m the indebtedness owed by controlled to distributing after the transaction will not constitute stock_or_securities n immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution to the extent required by applicable regulations see sec_1_1502-19 o payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length except that distributing and its affiliates may provide certain corporate support and transitional services to controlled on a fully allocated cost plus basis which distributing believes approximates fair_market_value p no two parties to the transaction will be investment companies as defined in sec_368 and iv q the distribution will occur within three months of the date of this letter r distributing is not an s_corporation under sec_1361 and neither distributing nor controlled plans to make an s_corporation_election under sec_1362 after the transaction s the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders instead of issuing fractional shares will not exceed one percent of the total consideration issued in the transaction the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock t for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution provided the service rules as distributing requests u for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution provided the service rules as distributing requests v the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled provided the service rules as distributing requests w the distributing compensatory options and the controlled compensatory options contain or will contain customary terms and conditions have been granted or will be granted in_connection_with_the_performance_of_services for distributing or controlled or a person related to the grantor under sec_355 and are not or will not be excessive by reference to the services performed immediately after the distribution and within six months thereafter i the distributing compensatory options issued pursuant to plan b will be nontransferable within the meaning of sec_1_83-3 and ii the distributing compensatory options and the controlled compensatory options will not have a readily_ascertainable_fair_market_value as defined in sec_1_83-7 x distributing’s compensation committee will not permit holders of distributing compensatory options issued pursuant to plan c or pursuant to any plan that distributing may prospectively adopt to transfer their options to persons other than related_persons within the meaning of sec_267 until at least six months after the distribution y controlled’s compensation committee will not permit holders of controlled compensatory options to transfer their options to persons other than related_persons within the meaning of sec_267 until at least six months after the distribution z no holder of distributing class b stock discussed the distribution with distributing before converting his or her distributing class b stock into distributing class a stock aa c d e f g and h did not and do not participate in the management of either distributing or controlled and there was no agreement understanding arrangement or negotiations between distributing and controlled and any of c d e f g and h concerning the distribution on or before the dates on which c d e f g and h acquired and or sold any of their distributing stock bb no distributing stock repurchase occurred after year no distributing stock repurchase consummated in year will have occurred within six months of the date of the distribution cc the controlled rights cannot be separately traded and are not divisible from the controlled stock before certain triggering events occur before the occurrence of these events these rights may be redeemed by controlled at the time of the distribution the likelihood that the controlled rights will be exercised will be both remote and uncertain international dd fsub was a controlled_foreign_corporation within the meaning of sec_957 at the time of fsub 2's sale of fsub to distributing immediately before distributing's transfer of the fsub stock to controlled and immediately after distributing's transfer of the fsub stock to controlled ee fsub was a controlled_foreign_corporation within the meaning of sec_957 at the time of fsub 2's sale of fsub stock to distributing ff fsub was a controlled_foreign_corporation within the meaning of sec_957 immediately before and immediately after distributing's transfer of its interests in llc to controlled gg the only foreign_corporations being transferred directly or indirectly by distributing to controlled in the transaction are fsub and fsub hh other than n dollars in cash and o dollars of capitalized organizational costs the sole asset of llc is the stock of fsub rulings the llc contribution the controlled contribution and the distribution based solely on the information submitted and the representations made we rule as follows regarding the llc contribution the controlled contribution and the distribution for federal tax purposes i llc will be disregarded as an entity separate from its owner ii distributing will be treated as the direct owner of the assets of llc until distributing's transfer of llc to controlled and iii thereafter controlled will be treated as the direct owner of the assets of llc sec_301_7701-2 -2 c i -3 b ii the controlled contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled will each be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the controlled contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the controlled contribution sec_1032 the basis of each asset received by controlled in the controlled contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the controlled contribution will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of any shareholder of distributing on receipt of controlled stock including any fractional share interests to which the shareholder may be entitled in the distribution sec_355 the aggregate basis of the stock of distributing and controlled including any fractional share of controlled stock in the hands of each distributing shareholder immediately after the distribution will equal the aggregate basis the shareholder has in distributing stock held immediately before the distribution this aggregate basis will be allocated between the distributing and controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and c the holding_period of the controlled stock including any fractional share of controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 to the extent a distributing shareholder receives cash in exchange for a fractional share of controlled stock gain_or_loss will be recognized by the shareholder measured by the difference between the cash received and the basis of the fractional share of controlled stock if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be capital_gain or loss subject_to the provisions of subchapter_p of chapter of the internal_revenue_code sec_1221 and sec_1222 provided that at the time of the distribution the controlled rights remain contingent non-exercisable and subject_to redemption the receipt of the controlled rights by shareholders of distributing in the distribution will not be a distribution or receipt of property an exchange of stock or property either taxable or nontaxable or any other event that gives rise to the realization of income by distributing controlled or the shareholders of distributing rev_rul c b sec_304 will not apply to any transfer of stock by distributing to controlled in the controlled contribution sec_361 and sec_1_1502-80 none of i the issuance or receipt of distributing compensatory options or controlled compensatory options to or by employees and directors whether before or after the distribution ii adjustments to these options made in connection with the distribution or iii the acquisition of stock of distributing or controlled pursuant to the exercise of these options as applicable will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution none of i the issuance or receipt of service provider options to or by service provider whether before or after the distribution ii adjustments to these options made in connection with the distribution or iii the acquisition of stock of distributing or controlled pursuant to the exercise of these options as applicable will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution no distributing stock repurchase is an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution no acquisition of distributing stock by the former shareholders of company a and company b in the company a and company b acquisitions will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution the underwriter transactions will not constitute an acquisition for purposes of sec_355 see sec_1_351-1 no distributing class b stock conversion will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution no acquisition of distributing stock by any person in the c e f and h pre-announcement date transactions will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution no acquisition of distributing stock by any person in the e transactions will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution no acquisition of distributing stock by any person in the d transactions will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution no acquisition of distributing stock by any purchaser in the g transactions will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution regardless of whether g was a distributing five_percent_shareholder none of i the receipt of the distributing and controlled stock held by a at the time of a’s death by the estate of a pursuant to a's estate plan ii any transfer of the distributing or controlled stock held by a at the time of a’s death or any controlled stock distributed on such distributing stock collectively the a stock from the estate of a to any trust pursuant to a's estate plan iii any receipt of a stock by or transfer of a stock from any trust pursuant to a's estate plan or iv any receipt of a stock by any beneficiary pursuant to a's estate plan will constitute an acquisition that is part of a plan or series of related transactions within the meaning of sec_355 that includes the distribution none of i the receipt of the distributing and controlled stock held by a at the time of a's death by the estate of a pursuant to a's estate plan ii any transfer of a stock from the estate of a to any trust pursuant to a's estate plan iii any receipt of a stock by or transfer of a stock from any trust pursuant to a's estate plan or iv any receipt of a stock by any beneficiary pursuant to a's estate plan will constitute an acquisition of a stock by purchase for purposes of sec_355 sec_355 the stock offering based solely on the information submitted and the representations made we rule as follows regarding the stock offering no gain_or_loss will be recognized on the sale of controlled stock in the stock offering sec_1032 caveats no opinion is expressed about the federal tax effects of the transaction under other provisions of the code and regulations or the tax effects of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i the transition payments referred to in representations l and o ii the tax treatment of the h termination iii the subchapter_k implications of distributing’s transfer of its interests in llc to controlled as described in step v iv the foreign tax implications of the purchase and contribution of the stock of fsub described in steps vi and vii and the indirect transfer of the stock of fsub to controlled described in step v v the tax treatment of the option adjustments described in step xi apart from their effect on the distribution in rulings and vi the tax effects of the life_insurance_trust transfer the life_insurance_trust transaction the estate transfer and the inheritance transfers apart from their effect on the distribution in rulings and vii the tax treatment of any conversion of distributing class b stock to distributing class a stock by the estate of a viii the tax treatment of the issuance receipt or vesting of unvested distributing stock and unvested controlled stock and the restricted_stock adjustments described in step xii and ix the tax treatment of payments made or received under the ancillary agreements procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each affected taxpayer for the tax_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
